Circuit Court for Baltimore City                 IN THE
Case No. 24-C-16-005773
Argued: 11/7/16                                  COURT OF APPEALS

                                                 OF MARYLAND

                                                 No. 60

                                                September Term, 2016
                                   ____________________________________

                                         VOTERS ORGANIZED FOR THE
                                         INTEGRITY OF CITY ELECTIONS
                                                et al.

                                                 v.

                                         BALTIMORE CITY ELECTIONS
                                         BOARD et al.

                                   ____________________________________

                                         Barbera, C.J.
                                         Greene
                                         Adkins
                                         McDonald
                                         Watts
                                         Hotten
                                         Wilner, Alan M. (retired,
                                                 specially assigned),

                                                          JJ.

                                   _____________________________________

                                         PER CURIAM ORDER

                                   _____________________________________

                                         Filed: November 7, 2016
Voters Organized for the Integrity of             *                        In the

City Elections et al.                             *                        Court of Appeals

                 v.                               *                        of Maryland

                                                  *                        No. 60

Baltimore City Elections Board et al.             *                        September Term, 2016



                                          PER CURIAM ORDER



        It is this 7th day of November, 2016, upon consideration of the briefs, record and oral
arguments in the above matter by the Court


        ORDERED, by the Court of Appeals of Maryland, that the appeal of the temporary restraining
order (TRO) be, and it is hereby, dismissed, and it is further


        ORDERED, that the case will be remanded to the Circuit Court for Baltimore City with directions
to consider the request for declaratory judgment after an opinion has been issued by this Court in these
proceedings.




                                                  /s/ Mary Ellen Barbera
                                                         Chief Judge